ORDER
JILL H. TERRY of EAST BRUNSWICK having been Ordered to show cause why she should not be temporarily suspended from the practice of law or otherwise disciplined, the Order returnable before this Court on Monday, September 10, 1990, at 12:00 noon in the Supreme Court courtroom, Hughes Justice Complex, Trenton;
And respondent having been directed to submit to a proctor-ship pending the Court’s disposition of the application of the Office of Attorney Ethics;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to communicate with that office in respect of the proctorship, and good cause appearing;
IT IS ORDERED that JILL H. TERRY is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent is restrained and enjoined from practicing law during the period of her suspension and that she shall comply with the Regulation Governing Suspended Attorneys; and it is further
ORDERED that the continuation of this Order shall be considered as a part of the Order to Show Cause returnable September 10, 1990.